DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.        Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.                                   Information Disclosure Statement
3.       The information disclosure statements (IDSs) submitted on 12/21/2020 and 12/10/2019 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.                                                      Drawings
4.      The drawings submitted on 12/10/2019 are accepted.
Claim Rejections - 35 USC § 103
5.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

7.     Claims 1-6 and 11-16  are rejected under 35 U.S.C. 103 as being unpatentable over Leong et al., (US 2017/0317582 A1), hereinafter refer to as Leong in view of Hatano et al., (US 2017/0005652 A1), hereinafter refer to as Hatano.

    PNG
    media_image1.png
    486
    728
    media_image1.png
    Greyscale

         Regarding claim 1, Leong discloses a device for driving a load, comprising: 
a rectifier circuit (10, fig.3A), having an input terminal and an output terminal (as shown in fIg.3A), and configured to receive an AC voltage (4, fig.3A) at the input terminal and convert the AC voltage into a first DC voltage at the output terminal (as shown in fIg.3A, section 0041); 
a capacitance-adjusting circuit (comprising 118 and 120, fig.3A), electrically connected to the output terminal of the rectifier circuit (as shown in fig.3A), and comprising a first 
a DC-DC converter (16, fig.3A), electrically connected to the capacitance-adjusting circuit (as shown in fig.3A), and configured to convert the first DC voltage into a second DC voltage to drive a load (6, fig.1), wherein a range of the AC voltage comprises a first AC voltage range and a second AC voltage range (section 0037), and a voltage value in the first AC voltage range (110V, section 0041) is lower than a voltage value in the second AC voltage range (220V or 240V, section 0032), and when the voltage value of the AC voltage is in the first AC voltage range, the switch is controlled such that the capacitance-adjusting circuit has a first capacitance value (the switching is in closed-state, section 0034); and 
when the voltage value of the AC voltage is in the second AC voltage range, the switch is controlled such that the capacitance-adjusting circuit has a second capacitance value, and the first capacitance value is greater than the second capacitance value (the switch is in open-state, section 0034).
        But Leong fails to specifically disclose an LED load as claimed. 
        However Hatano teaches of a driver circuit with rectifier, DC/DC converter for LED lighting load (section 0208).  
         Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the load of Leong to be LED load because LED becomes more and more common and popular light source due to its longer lifetime and energy saving feature.
Regarding claim 2, the device for driving the LED according to claim 1, Leong further discloses wherein the first AC voltage range comprises 110V (section 0041), and the second AC voltage range comprises 220V (section 0037).
         Regarding claim 3, the device for driving the LED according to claim 2, Leong further discloses wherein the range of the voltage 201809274CN01-US value of the AC voltage comprises 100V-240V (section 0037), the first AC voltage range comprises 100V-120V (section 0037), and the second AC voltage range comprises 220V-240V (section 0037).	
         Regarding claim 4, the device for driving the LED according to claim 1, Leong further discloses wherein the second capacitor and the switch are connected in series (as shown in fIg.3A), and the first capacitor is connected in parallel with the series of the second capacitor and the switch (as shown in fig.3A).	
         Regarding claim 5, the device for driving the LED according to claim 1, Leong further discloses wherein the first capacitor is connected in series with the second capacitor (821 is in series with 823), and the switch is connected in parallel with the second capacitor (as shown in fig.15).	
         Regarding claim 6, the device for driving the LED according to claim 1, Leong further discloses the device further comprising: a control circuit (232) electrically connected to a control terminal of the switch (as shown in fig.3A).
         Regarding claim 11, the device for driving the LED according to claim 1, Leong further discloses wherein the rectifier circuit is a bridge rectifier (as shown in fig.6).  
         Regarding claim 12, Leong discloses a method for driving a load, applied to a device for driving a load, wherein the device for driving a load comprises:

converting an input AC voltage (4, fIg.3A) into a first DC voltage by the rectifier circuit (as shown in fIg.3A, section 0041); 
converting the first DC voltage into a second DC voltage by the DC-DC converter (as shown in fIg.3A), and outputting the second DC voltage to a load (as shown in fIg.3A, section 0039); and 
controlling the switch by the control circuit, to adjust a magnitude of a capacitance value of the capacitance-adjusting circuit (132 controls the switch to be on/off to charge or discharge the capacitor, as shown in fIg.3A), wherein a range of a voltage value of the AC voltage comprises a first AC voltage range and a second AC voltage range (sections 0032, 0034), and the first AC voltage range is lower than the second AC voltage range (section 0034); 
when the voltage value of the AC voltage is in the first AC voltage range, the switch is controlled such that the capacitance-adjusting circuit has a first capacitance value (the switching is in closed-state, section 0034); and 
when the voltage value of the AC voltage is in the second AC voltage range, the switch is controlled such that the capacitance-adjusting circuit has a second capacitance value, 
        But Leong fails to specifically disclose an LED load as claimed. 
        However Hatano teaches of a driver circuit with rectifier, DC/DC converter for LED lighting load (section 0208).  
         Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the load of Leong to be LED load because LED becomes more and more common and popular light source due to its longer lifetime and energy saving feature.
         Regarding claim 13, the method according to claim 12, wherein the first AC voltage range comprises 110V (section 0041), and the second AC voltage range comprises 220V (section 0037).
         Regarding claim 14, the method according to claim 13, wherein the range of the voltage value of the AC voltage comprises 100V-240V, the first AC voltage range comprises 100V-120V, and the second AC voltage range comprises 220V-240V (section 0037).
         Regarding claim 15, the method according to claim 12, wherein the second capacitor and the switch are 231809274CN01-US connected in series (as shown in fig.3A), and the first capacitor is connected in parallel with the series of the second capacitor and the switch (as shown in fig.3A); when the voltage value of the AC voltage is in the first AC voltage range, the switch is controlled to be turned on such that the capacitance-adjusting circuit has the first capacitance value (the switching is in closed-state, section 0034); and when the voltage value of the AC voltage is in the second AC voltage range, the 
         Regarding claim 16, the method according to claim 12, wherein the first capacitor is connected in series with the second capacitor, and the switch is connected in parallel with the second capacitor; when the voltage value of the AC voltage is in the first AC voltage range, the switch is controlled to be turned on such that the capacitance-adjusting circuit has the first capacitance value; and when the voltage value of the AC voltage is in the second AC voltage range, the switch is controlled to be turned off such that the capacitance-adjusting circuit has the second capacitance value (section 0034).
8.     Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Leong et al., (US 2017/0317582 A1), hereinafter refer to as Leong in view of Hatano et al., (US 2017/0005652 A1), hereinafter refer to as Hatano, and in further view of Russell et al. (4,665,323), hereinafter refer to as Russell.
         Regarding claim 7, the device for driving the LED according to claim 6, neither Leong nor Hatano discloses or teaches of the device further comprising: a diode, wherein an anode of the diode is electrically connected to a first terminal of the input terminal of the rectifier circuit, and a cathode of the diode is electrically connected to the control circuit, to provide the control circuit with a value characterizing the magnitude of the AC voltage as claimed.
        However Russell teaches of a driver circuit with rectifier, and wherein the device comprising: a diode (20, fig.1), wherein an anode of the diode is electrically connected to a first terminal of the input terminal of the rectifier circuit, and a cathode of the diode 
          Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the rectifier circuit of Leong to add a diode as Russell’s because Russell provides the motivation that it makes it is capable of operating at a first lower and second higher input voltage and which can be adapted anywhere in the world which affords increased safety (col.1, lines 44-52).	
         Regarding claim 8, the device for driving the LED according to claim 6, neither Leong nor Hatano discloses or teaches of the device comprising: a first diode and a second diode; wherein an anode of the first diode is electrically connected to the first terminal of the input terminal of the rectifier circuit, an anode of the second diode is electrically connected to a second terminal of the input terminal of the rectifier circuit, and cathodes of the first and second diodes are electrically connected to the control circuit, to 211809274CN01-US provide the control circuit with a value characterizing the magnitude of the AC voltage as claimed.
        However Russell teaches of a driver circuit with rectifier, and wherein the device comprising: a diode (20, fig.1) and a second diode (22, fig.1), wherein an anode of the diode is electrically connected to a first terminal of the input terminal of the rectifier circuit, an anode of the second diode is electrically connected to a second terminal of the input terminal of the rectifier circuit (as shown in fig.1), and cathodes of the first  and second diodes are electrically connected to the control circuit (as shown in fig.1), to provide the control circuit with a value characterizing the magnitude of the AC voltage (col.4, lines 14-44).                 

         Regarding claim 9, the device for driving the LED according to claim 6, Leong further discloses wherein the control circuit and the output terminal of the rectifier circuit are connected in parallel (as shown in fig.3A).		
Allowable Subject Matter
9.        Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
10.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANZI CHEN whose telephone number is (571)270-5292.  The examiner can normally be reached on 10:00 am - 5:00 pm, Monday to Friday with some flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on 5712722238.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844                                                                                                                                                                                                        



/JIANZI CHEN/Examiner, Art Unit 2844